WADDILL, Commissioner.
The appeal is from a judgment awarding appellee a lien upon a certain bulldozer. Appellant contends that her mortgage upon the bulldozer is superior to appellee’s lien. However, the court rejected appel-' lant’s claim. The bulldozer brought $1,125 at the sheriff’s sale after its value had been appraised at $1,500.
The amount in controversy in this in rem proceeding is the value of the property involved. Associates Discount Corporation v. Broyles, Ky., 249 S.W.2d 26. Since it appears that the value of the bulldozer is less than $2,500, an appeal can be granted by this Court only upon motion. KRS 21.080.
Wherefore, the appeal is dismissed.